Citation Nr: 0827532	
Decision Date: 08/14/08    Archive Date: 08/22/08

DOCKET NO.  07-17 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from February 1970 to 
September, including service in Vietnam in excess of one 
year.  This appeal comes before the Board of Veterans' 
Appeals (Board) on appeal from a September 2006 rating 
decision of the Department of Veterans affairs (VA) Regional 
Office (RO) in North Little Rock, Arkansas.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In his May 2007 substantive appeal, the veteran did not 
indicate that he wanted to request a hearing before the 
Board.  In a written statement received by the Board in April 
2008, the veteran requested a videoconference hearing before 
the Board at the local RO.  Accordingly, the case is REMANDED 
so that the requested videoconference hearing may be 
scheduled:

Schedule the veteran for the requested 
videoconference hearing before a Veterans 
Law Judge.  The RO should notify the 
appellant and his representative of the 
date, time and place of the hearing, and 
should associate with the claims file a 
copy of the written notice issued to the 
veteran about the hearing.  After the 
hearing is conducted, or if the appellant 
withdraws his hearing request or fails to 
report for the hearing, the appeal should 
be returned to the Board for appellate 
review.

By this remand, the Board intimates no opinion, either legal 
or factual, as to any final determination warranted in this 
case.  The purpose of this remand is to afford the veteran 
due process of law.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




